280 S.W.3d 784 (2009)
STATE of Missouri, Respondent,
v.
Shon E. TURNER, Appellant.
No. ED 90832.
Missouri Court of Appeals, Eastern District, Division One.
April 14, 2009.
Susan L. Hogan, Office of the Missouri Public Defender, Western Appellate/PCR Division, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Shon E. Turner (Appellant) appeals from the trial court's judgment, following a jury trial, convicting him of possession of a controlled substance, in violation of Section 195.202, RSMo 2000.[1] The trial court sentenced him to ten years in the Missouri Department of Corrections. The trial court agreed to suspend execution of the ten-year sentence pending the outcome of Appellant's sentence to a long-term substance abuse program, pursuant to Section 217.362.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.